                   Case 19-10953-CSS   Doc 4-1   Filed 04/30/19   Page 1 of 2




                                       EXHIBIT A

                                   (Rejected Contracts)




ROCS SF:100986.1
                                                  COl\TTRACTS 'I'O BE REJECTED1

                                                                                                                                        R~jecti~n
Non-Debtor Counterparts                . I'~~~tic~ Address                         C'untrac~ Des~~•i~~ian
                                                                                                                                      Effective Date
                                                                                                         _~_ _ ._ _.
                                         P•O. Box 650838                           Facility Services Rental service                     04/30/2019
Cintas Baton Rouge
                                         Dallas, TX 75265-0838                     Agreement
                                         1720A Crete Street                        Lease Agreement                                      04/30/2019
Leaf Capital Funding, LLC
                                         Moberly, MO 65270
                                         1765 N. Elston Avenue, Suite 201          Master Services Agreement                            04/30/2019
Resource Point Of Sale LLC               Attn: Brittany Marlcwart
                                         Chicago, IL 60642
                                                                                                                                                           Case 19-10953-CSS




                                         1737 McGee Street                          Master Services Agreement                           04/30/2019
Service Management Group LLC             Attn: Andy Fromm
                                         Kansas City, MO 64108
                                                                                                                                                           Doc 4-1




                                         222 Mill Street, SU 333                   6CY Vertical Compactor                               04/30/2019
Greenleaf Compaction, Inc.
                                         Tempe, AZ 85281                           (1914 Galleria Blvd Franklin, TN 37067)
                                         1101 W. Waterloo Road                     Consulting Agreement                                 04/30/2019
JB&A Holdings, LLC
                                         Edmond, OK 73025
                                         4851 Lake Brook Drive                                                                          04/30/2019
Snagajob                                                                           Sales Order
                                                                                                                                                           Filed 04/30/19




                                         Glen Allen, VA 23060
                                                                                                                                                           Page 2 of 2




  If the Debtors are required to remove a Rejected Contract from Exhibit A, the Debtors will promptly provide notice to the affected Counterparts of the
Debtors' intention not to reject such Rejected Contract.


DOGS SF:100986.1
